Citation Nr: 0530829	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  98-08 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for loss of vision of the left eye due to VA surgical 
procedures.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

The Board remanded this case to the RO in December 1999 and 
June 2003 for additional development of the record.  

The veteran's appeal also initially included the issue of 
service connection for headaches, but this claim was granted 
in an April 2002 rating decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran is not shown to have incurred a loss of left 
eye vision as the proximate result of negligence or fault on 
the part of the VA surgical treatment providers.  




CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for loss of vision of the left eye due to VA surgical 
procedures have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

In this regard, the Board notes that the RO contacted the 
Social Security Administration (SSA) so as to obtain medical 
records of the veteran.  However, in June 2003, the SSA 
notified the RO that, after an exhaustive and comprehensive 
search, the veteran's folder could not be located.  

The Board also observes that the Board requested an 
independent medical expert opinion (IME), and such opinion 
was rendered in August 2005.  

The veteran was notified of this IME opinion in September 
2005, but his representative notified the Board in September 
2005 that no further hearing was desired and that a decision 
was requested.  The Board will thus proceed with this case.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2003 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued more than two years prior to enactment of 
VCAA.  

Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

38 U.S.C.A. § 1151 has recently been amended, and the amended 
statute indicates that a showing of negligence or fault is 
necessary for entitlement to compensation for claims filed on 
or after October 1, 1997, as here.  But see generally Brown 
v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  

Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  

The mere fact of aggravation alone will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(2).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, as described in further detail hereinbelow, the 
veteran has undergone numerous surgical procedures for 
glaucoma of the left eye.  

During his May 1999 hearing, the veteran emphasized that 
additional disability resulted from two specific surgeries.  
First, he testified that he was essentially blinded in the 
left eye following cataract surgery in March 1989.  

Second, he noted that a "chondroflap" was performed in 1992 
or 1993 and that VA doctors should have performed a cornea 
transplant instead.  In lay statements received in April and 
September of 2002, he clarified that the latter surgery was, 
in fact, performed in 1994.  

A careful review of the VA medical records shows that the 
veteran first underwent a trabeculectomy of the left eye in 
April 1981, following a diagnosis of uncontrolled glaucoma.  
He tolerated this procedure well, with no complications.  
Further left eye surgery was scheduled for December 1986, but 
he cancelled this procedure.  

In February 1989, the veteran underwent additional VA 
treatment for left eye glaucoma and was scheduled for 
cataract extraction of the left eye, with a possible implant.  
He was notified of the risks of this procedure, including 
possible total loss of vision, and signed an informed consent 
form in this regard in March 1989.  

In the same month, a phaco-emulsification of the left eye, 
with posterior chamber lens implantation, was performed.  The 
veteran was given an eye patch with an eye shield, and no 
skin turgor changes were noted postoperatively.  

In March 1990, the veteran was diagnosed with a failed 
filtering surgery of the left eye and underwent revision 
filter surgery, again following informed consent.  

In April 1990, the veteran then underwent revision of 
filtering bleb of the left eye, subconjunctival injection of 
5-FU, and removal of prolapsed vitreous and revision of the 
wound, again with no complications.  

In May 1990, a trabeculectomy of the left eye was performed, 
with no complications.  

Subsequently, in a June 1990 statement, the veteran's VA 
doctor noted that he had a guarded prognosis and would have 
to be out of work for at least one more month.  

In July 1990, the veteran was noted to have severe vision 
problems, with a steady decline in vision and a guarded 
prognosis.  

An August 1990 VA examination revealed glaucoma of both eyes 
and pseudophakia and glaucomatous optic atrophy of the left 
eye, without commentary as to whether these diagnoses were 
worsened by recent surgical procedures.  

Molteno implants of the left eye were performed at a VA 
facility in October and December of 1990, well tolerated and 
without complications.  Suture removal was accomplished in 
February 1991, and ptosis repair was performed in March 1991.  

A March 1991 VA eye treatment record contains a notation of 
"[l]ook[ed] great," although mild residual ptosis was noted 
in April 1991.  Further revision surgery was performed in 
February 1992, following a VA treatment record indicating 
that the veteran's pain and corneal decompensation was of 
unclear etiology "but certainly may and probably is at least 
in part [secondary] to Molteno tube."  

The veteran underwent a conjunctival flap of the left eye at 
a VA facility in July 1994.  Prior to this surgery, he was 
noted to have "a very complicated ocular history of [the] 
left eye, complicated by glaucoma and corneal decompensation 
with resultant bullous keratopathy associated with painful 
erosions."  

A conjunctival flap was determined to be "the best way to 
rehabilitate this patient and to save him and spare him from 
the pain."  

Following the surgery, the veteran was warned that he would 
feel the stitches and that he should expect a sensation of 
episodes of bullous keratopathy until the stitches were 
absorbed.  

A December 1994 VA treatment record indicates that the 
veteran was stable status post-conjunctival flap of the left 
eye.  However, revision filter surgery was performed in March 
1996.  

In a March 1997 statement, D. C. B., M.D., noted that the 
veteran had a history of trauma to the left eye followed by 
glaucoma and cataract surgery, "eventually resulting in the 
loss of all vision followed by an enucleation with a fitting 
of a prosthetic eye on the left."  

In March 1998, Dr. B. reviewed the veteran's VA medical 
records, except for those concerning the performing of a 
Gunderson-type conjunctival flap, and determined that there 
was a possibility of correctable vision in the left eye, with 
some possible residual macular function.  

Dr. B. discussed the possibility of penetrating keratoplasty, 
a procedure with risks but one that had been performed after 
a conjunctival flap.  

The veteran underwent a VA eye examination in March 1998, 
conducted by a doctor who reviewed his claims file.  This 
doctor noted that the veteran had a history of a childhood 
left eye slingshot injury.  

The pertinent diagnosis was that of a blind and cosmetically 
unacceptable left eye with a prosthetic shell, secondary to 
angle-recessioning glaucoma, status post unknown numbers of 
ocular surgeries.  

Subsequently, in September 1998, the veteran underwent the 
taking down of the conjunctival flap of the left cornea with 
penetrating corneal transplant (keratoplasty), performed at a 
VA medical center by Dr. B.(who is in private practice).  The 
veteran was noted to tolerate the surgery well.  

In a December 1998 letter, Dr. B. indicated that the 
veteran's vision had improved from light perception, prior to 
the surgery, to counting fingers at three to four feet.  
Again, Dr. Brick noted that he did not previously have access 
to the VA treatment volumes concerning the conjunctival flap 
prior to the surgery but had then surmised that the 
conjunctival flap was an appropriate decision based upon the 
history of corneal edema and a normal right eye at that time.  

Retrospectively, however, Dr. B. found that "the decision to 
perform the flap was wrong" as the lack of a conjunctival 
flap would have made the prognosis and rehabilitation of the 
left eye much improved.  

Dr. B. noted that a conjunctival flap had the effect of 
compromising the chances of later attempts at visual 
rehabilitation.  Other than that, Dr. Brick found that the VA 
care "was excellent and within the standard of care for the 
community."  Dr. B. reiterated these conclusions in a May 
1999 letter.  

In a June 1999 letter, a private doctor (whose name is 
partially obscured in the photocopy) noted recent visual 
testing and found that the main reason for the veteran's 
visual loss was the exudative macular degeneration noted in 
both eyes.  There was no therapy available from the 
standpoint of his peripheral vision, although he would "more 
than likely" retain his peripheral vision.  

In May 2001, the veteran underwent reconstruction of the left 
inferior fornix using a mucous membrane split thickness graft 
at a VA facility.  

In an October 2002 letter, Dr. B. noted that it was 
"difficult to know" whether the conjunctival flap affected 
the final outcome, but ultimately the left eye lost vision 
secondary to glaucoma and macular degeneration.  

Following a request from the Board, the veteran's claims file 
was reviewed by a private ophthalmologist.  In an IME, the 
ophthalmologist described the veteran's surgical history of 
the left eye.  The ophthalmologist first determined that the 
veteran's conjunctival flap in July 1994 "played no role in 
the loss of vision in this patient."  

Rather, the loss of vision was attributable to traumatic 
glaucoma not responsive to medication and multiple surgical 
procedures.  The veteran had uncontrolled glaucoma secondary 
to trauma in 1947, and his symptoms represented the "natural 
history" for secondary glaucoma.  

The ophthalmologist also noted a branch vein occlusion and 
macular scarring.  He further found that there was no 
evidence that any other VA surgical treatment caused or 
contributed to loss of vision in the left eye; rather, VA 
medical staff attempted every surgical and medical modality 
at their disposal to halt the veteran's visual loss.  

Finally, the ophthalmologist found no justification for 
finding carelessness, negligence, lack of proper skill, or 
error of judgment in the treatment of the veteran by VA.  

In this case, the veteran's contentions are supported to a 
limited extent by Dr. B.'s statements.  Specifically, Dr. B. 
determined that the 1994 VA conjunctival flap surgery of the 
left eye was "wrong" and had the effect of limiting 
possible further improvement in left eye vision.  

It appears from Dr. B.'s statements that he reviewed most or 
all of the veteran's pertinent VA treatment records leading 
up to 1994.   However, in his October 2002 statement, Dr. B. 
expressed more ambivalence about the factors causing the 
veteran's loss of left eye vision.  He noted that it was 
"difficult to know" whether the conjunctival flap affected 
the final outcome in terms of vision.  

Moreover, Dr. B. indicated that, ultimately, the left eye 
lost vision secondary to glaucoma and macular degeneration.  
In none of these statements did Dr. B. directly state that 
negligence or fault, as opposed to a retrospectively 
incorrect surgical decision, played a role in the veteran's 
development of additional left eye disability.  

By contrast, the ophthalmologist who reviewed the veteran's 
entire claims file in August 2005 found no basis whatsoever 
for determining that any of the VA surgical procedures, 
specifically the 1994 surgery, resulted in additional left 
eye disability.  

Along those same lines, this doctor found no evidence of 
negligence or fault on the part of VA treatment providers.  
Rather, this doctor stated with certainty that the natural 
progress of the veteran's uncontrolled glaucoma, secondary to 
trauma in 1947, resulted in his loss of vision.  

In cases such as this, where there is medical evidence both 
supporting and contradicting a veteran's contentions, it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992).  

Here, the Board finds that the August 2005 IME is of greater 
probative value than the statements of Dr. B., as this 
opinion more directly addresses the central question of 
whether negligence or fault on the part of VA treatment 
providers, as opposed to VA treatment more generally, 
resulted in additional left eye disability.  See Winsett v. 
West, 11 Vet. App. 420 (1998) (in which the United States 
Court of Appeals for Veterans Claims (Court) declined to 
adopt a "treating physician rule" under which a treating 
physician's opinion would be given greater weight than that 
of a VA or other physician).  

As such, the Board finds that the medical evidence of record, 
taken as a whole, does not support the veteran's assertions 
that his VA surgeries, particularly those from March 1989 and 
July 1994, resulted in additional left eye disability.  The 
only other evidence of record in support of the veteran's 
claim is his own lay opinion, described hereinabove.  

The Board, however, observes that the veteran has not been 
shown to possess the requisite medical expertise needed to 
render either a diagnosis or a competent opinion regarding 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred loss of 
vision of the left eye as a result of VA surgical procedures 
and negligence or fault therein.  

Therefore, the claim for compensation under 38 U.S.C.A. 
§ 1151 for this disorder must be denied.  In reaching this 
conclusion, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for loss of 
vision of the left eye due to VA surgical procedures is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


